Citation Nr: 0502170	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  02-11 477	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1958 to January 1962.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision by the Salt Lake City Department of Veterans 
Affairs (VA) Regional Office (RO).  On his August 2002 Form 
9, the veteran requested a Travel Board Hearing.  In a 
statement received later that month he withdrew the request. 


FINDINGS OF FACT

1.  The veteran did not have active service in Vietnam (or in 
Korea).

2.  The veteran is not shown to have peripheral neuropathy.  


CONCLUSION OF LAW

Service connection for peripheral neuropathy, including as 
due to exposure to herbicides, is not warranted. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the June 2002 decision denying 
his claim.  In that decision and in a July 2002 statement of 
the case (SOC), he was notified of the evidence necessary to 
substantiate his claims, and of what was of record.  By 
correspondence in April 2002 (prior to the rating decision on 
appeal) and April 2004, he was notified of the VCAA and how 
it applied to his claim.  The April 2002 and April 2004 
letters and the July 2002 SOC clearly cited the changes in 
the law brought about by the VCAA and implementing 
regulations, and explained that VA would make reasonable 
efforts to help the veteran get pertinent evidence, and that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was further notified 
that evidence submitted within a year would be considered.  
In fact, all evidence received in the interim has been 
accepted for the record and considered.  Regarding notice 
content also, the veteran was advised to submit any 
additional evidence or information he had pertinent to the 
claim, he was further advised that VA would obtain any 
Federal government records, including any VA treatment 
records and that if he completed the provided releases VA 
would assist him in obtaining the identified records.  Given 
the nature of this claim, this notice was essentially 
equivalent to telling him to submit everything he had 
pertinent to the claim.  He is not prejudiced by any 
technical notice deficiency along the way.  

Regarding the duty to assist, VA has arranged for 
neurological evaluation.  There is no indication that any 
pertinent evidence remains outstanding.  All notice and duty 
to assist requirements are substantially met.  The veteran is 
not prejudiced by the Board's proceeding with review of the 
matter on the merits at this point.  See Conway v. Principi,  
6 Vet. App. 226 (1994).  

II.	Factual Background

The veteran's officially certified DD-214 does not reflect 
service either in Vietnam or in Korea.  In December 2001 he 
submitted an obviously doctored DD-214 which is partially 
obscured, but also (in legible parts) shows decorations and 
injuries not noted on the officially certified version.
The veteran's service medical records include a February 1958 
entrance examination report that does not note pertinent 
abnormalities.  Treatment records dated in September 1958 
show that shortly after he had backed into a grill the 
veteran was seen for complaints of a rash on both hands and 
hypesthesia and difficulty closing the hands.  The 
provisional diagnosis was herpes zoster.  On further 
evaluation it was noted that barring organic factors, the 
veteran had all the requisite factors for a hysterical 
anesthesia.  Further evaluation in a hospital setting was 
recommended.  The veteran was admitted to a Navy hospital for 
evaluation of his numbness and loss of muscle power in both 
hands.  On admission there was an apparent loss of motor 
function of both hands, worse on the left, and a glove 
distribution anesthesia.  The feet presented lesions of 
advanced nyotic infection.  He was carefully examined 
neurologically upon several occasions and nothing of note was 
detected, aside from the admission findings of anesthesia,  A 
lumbar puncture was negative.  Because of the obscure nature 
of the findings a psychiatric consultation was obtained.  The 
consultant opined that the veteran's complaints could 
possibly be explained on a psychiatric basis.  The veteran 
was transferred to the Camp Pendleton Naval Hospital.  At 
that facility the veteran was asymptomatic except for 
numbness of the hands.  It was determined that the veteran's 
hypesthesia almost certainly had a psychogenic origin.  
However, as it was not disabling, and was expected to clear 
up, no further psychiatric evaluation was deemed necessary.  
The veteran's service separation examination revealed no 
pertinent abnormalities.

Postservice medical records include a report from July 1974 
when the veteran was seen for a syncopal episode related to 
anxiety.  In October 1980 the veteran was seen at a VA 
facility seeking amputation of the left foot to relieve pain.  
He reported an injury two months previous when he fell 
through a roof, as well as an injury on coral in service in 
1962.  Examination revealed no organic basis for the 
complaints of severe pain, and that amputation was 
contraindicated.  It was felt by the examiner that a large 
part of the request was due to psychological problems and 
because he wanted to get total disability.  At discharge, the 
foot was healing well without pain and he was walking on his 
own.  A January 1981 record shows that the veteran sought 
treatment for the same complaints and was again requesting 
amputation.  A punch biopsy of the skin was normal, EMG's 
showed intact neuromuscular function in the left ankle and 
foot and a full thickness biopsy showed no evidence of 
foreign bodies or microscopic infection.  It showed normal 
healing granulation tissue and fibrosis.  Psychiatric 
evaluation revealed many psychological problems; orthopedics 
found no medical evidence to support amputation.  

March and April 1982 treatment records from the Denver 
Colorado VA Medical Center (VAMC) note that the veteran had 
been wheelchair bound, apparently at his own volition, and 
was previously admitted to Colorado General Hospital where 
the Dermatology Service determined that based on skin biopsy 
results he had excoriated his skin himself, inflicting the 
ulcers on himself.  Physical examination revealed that he had 
numerous excoriations of the lower legs and of the left hand 
and wrist; some of the lesions were linear.  An examination 
by the Dermatology Service was consistent with factitial 
ulcerations.  A sensory examination was inconsistent at the 
legs and feet, which were withdrawn to pinprick but intact to 
vibrations in both legs.  A Neurology Service consultation 
found that the examination was inconsistent with give-away 
weakness in contrast to normal reflexes.  Sensory examination 
was also found to be inconsistent.  It was determined that 
the veteran's complaints were unlikely secondary to organic 
component.  The diagnoses were chronic factitious disorder 
with physical symptoms; mixed personality disorder with 
dependent and borderline features; factitial ulcers on legs, 
feet and left arm; and factitial paresis of the legs.

Treatment records from Crow Hill Family Medicine Center dated 
in July 1982 note that the veteran related that while he was 
a Navy Seal somewhere in the Philippines he apparently 
injured himself on some black coral in water that was 
contaminated by some type of herbicides left over by the 
Japanese.  Objective findings were that the lower extremities 
were remarkable for extreme scarring and some crusted Escher 
type lesions, which were very patchy in distribution.  None 
of these were open or weeping or appeared to be infected.  
There was no apparent sensory response to deep pinprick.  
There was no voluntary ability to move the lower extremities 
and very little of the left hand.  The etiology was unknown.  
It was noted that the etiology was unclear although it 
appeared to be service connected and probably toxic from 
either some form of organic or inorganic invasion.  

Correspondence from Dr. C.D.K. dated in March 1985 indicated 
that the veteran was seen for complaints of a skin rash that 
apparently was associated with an undiagnosed neurological 
disorder with paralysis, confining him to a wheelchair.  
However, the only symptoms noted upon examination were an 
ulcer of the left forearm with extensive punctuate scarring, 
apparently from an earlier similar lesion.  

Correspondence dated in April from Dr. K.H., a private 
physician, reports a diagnosis of probable factitial 
dermatitis, both forearms.

Correspondence from Dr. J.E. dated in February 1996 includes 
a history by the veteran that he had multiple injuries 
including gunshot wounds in Vietnam.  The letter indicates 
that the veteran was treated for complaints of numbness of 
the right face and arm.  The impression on a neurologic 
examination was significant for patchy sensory deficits, 
however, definitely more so on the right face and arm.  Dr. 
J.E. opined that the symptoms were more likely related to a 
small lacunar infarct given his risk factors of smoking and 
hypercholesterolemia.  Correspondence from Dr. N.V., a 
neurologist, dated in September 1997 indicates that 
approximately two years prior, the veteran had a stroke.  His 
symptoms included right face and right arm numbness.  He was 
fatigued, and if he became excited or angry the right arm 
became weak.  The medical history he previously reported, 
including that he had been exposed to a chemical agent, 
dioxin or some other alkylating agent, resulting in 
significant trauma to his legs and arms and lower extremity 
nerves, was noted.  

Treatment records from Dr. J.W., a physiatrist, note that the 
veteran indicated that he was sprayed with an unknown 
substance he believed was dioxin when a valve broke off of a 
pressurized tank he was moving in 1958.  In January 2002, Dr. 
J.W., found that the veteran was subjectively weak in the 
abductor pollicis brevis and intrinsic hand muscles, but felt 
that the veteran's effort was less than complete.  Although 
the veteran claimed to have no sensation in the feet, he was 
sensitive to the Babinski test and withdrew slightly.  The 
assessment was that he appeared to have a peripheral 
neuropathic process going on manifested principally in the 
lower extremities.  Whether it represented heredity motor 
sensory neuropathy, a simple peripheral neuropathy, or 
neuropathy due to toxic exposure was unclear.  In February 
2002, Dr. J.W. noted that the veteran's symptoms were not 
consistent with a peripheral neuropathy associated with 
(dioxin) Agent Orange exposure.  In response the veteran 
indicated that he was actually exposed to mustard gas.  
Rather than reproducing work-ups from the past, Dr. J.W. 
chose to concentrate on treating the symptoms and provided an 
assessment of peripheral neuropathy associated with skin 
burns presumptively related to a military accident when he 
was sprayed with a chemical substance.  

Correspondence dated in April 2002 from Dr. G.R., a private 
physician, indicates that the veteran told him that he was 
exposed to what he believed to be dioxin.  Based on Dr. 
J.W.'s opinion, Dr. G.R. opined that he could not refute the 
possibility that this was due to either dioxin exposure or 
some other type of chemical exposure.  

Correspondence dated in May and July 2002 from Dr. J.W. 
verifies that the veteran has severe peripheral neuropathy 
and opines that it is certainly possible, and perhaps 
probable, that an unknown chemical could have resulted in his 
peripheral neuropathy in addition to the chemical burns.  Dr. 
J.W. states that while he could not certify the above, he 
thought it was as likely as not.

In correspondence dated in August 2002, Dr. G.R. indicates 
that the veteran has a history of peripheral neuropathy which 
is severe and also has some skin burns as likely caused by 
dioxin exposure as not.  

In October 2002, the case was remanded for a VA neurologic 
examination, because the opinions provided by the veteran's 
private physicians were based primarily on the medical 
history provided by the veteran (which was inconsistent with 
official records).  

On May 2004 VA neurologic evaluation, the impression was that 
there were several inconsistencies including that the veteran 
indicated that he was unable to move his feet or feel 
vibratory sensation or pinprick sensation to the knee, 
however, his reflexes, and nerve conduction studies on his 
lower extremities were normal.  A needle examination revealed 
no evidence of radiculopathy, neuropathy, or myopathy of the 
left lower extremity.  There was total absence of 
interference pattern when the veteran was asked to move the 
distal lower extremity muscles, which was most consistent 
with lack of voluntary response.  The May 2004 neurologic 
examiner concluded that there was no evidence of objective 
neurologic pathology including neuropathy; no evidence to 
suggest that these complaints were related to chemical 
exposure; that findings were inconsistent with Agent Orange 
neuropathy; that there was no evidence suggesting aggravation 
of these conditions by military service; and that there was 
no neurologic explanation for the veteran's complaints. 

III.	Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including, organic diseases of 
the nervous system, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, service 
connection for certain diseases (including acute or subacute 
peripheral neuropathy) may be established presumptively based 
on Agent Orange (herbicide) exposure is for veterans who 
served in Vietnam from January 9, 1962 to May 7, 1975.  
38 U.S.C.A. § 1116.  Here, it is neither shown that the 
veteran served in Vietnam,  or that he has  (or had) acute or 
subacute peripheral neuropathy.  Consequently the § 1116 
presumptions do not apply.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

I.  Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the veteran has the chronic 
disability for which service connection is sought.  Here, the 
medical evidence shows that the veteran sought treatment for 
numbness and lesions in service and again for similar 
symptoms almost 20 years after service in October 1982.  And 
peripheral neuropathy was diagnosed in January 2002.  
However, the veteran did not serve in Vietnam (notably, a DD 
Form-214 he submitted in December 2001 showing combat 
decorations and injuries is obviously "doctored" and 
inconsistent with the official version), and a May 2004 VA 
neurological evaluation conclusively established that he does 
not have acute or subacute peripheral neuropathy.  The 
findings on May 2004 neurologic examination that included 
extensive testing and a thorough review of the claims file 
have substantially greater probative value than the opinions 
of various examiners who have related the veteran's 
complaints to herbicide exposure in service.  The latter 
clearly were unfamiliar with official records, and relied on 
medical history provided by the veteran (which is 
inconsistent with official records, and is not credible).   

The veteran's own assertions that he has peripheral 
neuropathy are not competent evidence, as he is a layperson 
untrained in medical matters.  The preponderance of the 
evidence is against the veteran's claim; consequently, it 
must be denied.  


ORDER

Service connection for peripheral neuropathy, including as 
due to exposure to herbicides is denied. 



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


